Exhibit 10.2

DigitalGlobe, Inc.

EXECUTIVE SUCCESS SHARING PLAN

Effective as of January 1, 2012

PART I. PLAN DESCRIPTION

 

A. THE PLAN

 

  1) Purpose and Objectives. This document sets forth the DigitalGlobe, Inc.
Executive Success Sharing Plan (the “Plan”) for the Company’s President and
eligible, non-commissionable Vice Presidents (collectively “Executives”). A key
component of the business strategy of DigitalGlobe, Inc. (the “Company”) is to
provide incentives to attract and retain outstanding employees. The Plan is
designed to recognize overall Company success, departmental and team
contributions, as well as to reward individual contributions. With respect to
equity awards hereunder, the Plan is a subplan of the DigitalGlobe, Inc. 2007
Employee Stock Option Plan (or any successor to such Plan).

 

  2) Participant Eligibility. An employee shall be eligible to participate in
this Plan (and thus be a “Participant”) with respect to a fiscal year of the
Company (a “Plan Year”) if the Company classifies the individual as (i) having
been employed with the Company on or before October 1 of the Plan Year as a
regular full-time non-commissionable Executive; and as (ii) continuously
employed thereafter by the Company through the bonus payment date and as not
having given notice of intent to terminate employment before the bonus payment
date. Any employee who terminates employment with the Company or provides notice
of intent to do so before bonus payments are made is not eligible to receive a
bonus under the Plan.

 

  (a) Employees Hired Or Promoted During Plan Year. Employees who are hired or
promoted to a Plan-eligible position, between January 1, and October 1 of the
applicable Plan Year will be eligible for a prorated bonus for the duration of
their Plan participation during such Plan Year. Employees hired, or
non-Participant employees promoted, into an otherwise Plan-eligible position
after October 1 of the Plan Year are not eligible to participate in the Plan. A
Participant who is promoted from one bonus-eligible role to another between the
beginning of the Plan Year and October 1 of the Plan Year will continue to be
eligible for a target bonus opportunity hereunder based on his or her former and
new target bonus opportunities (determined pursuant to Section I.B.2 below)
prorated for such Plan Year.



--------------------------------------------------------------------------------

  (b) Change in Employment Status. In certain situations, employment status may
change mid-year from an otherwise eligible position to a non-eligible position
(such as a transition from full-time to part-time, change in employment
classification, leaves of absence, change to eligibility under another bonus
plan, or otherwise). Under these circumstances, the employee will be eligible
for a prorated bonus, prorated for the period of their Plan participation during
the Plan Year, subject to the other conditions hereunder (including, without
limitation, those specified in the last sentence of the introductory language of
this Section I.A.2).

 

  3) Participant Ineligibility. No employee shall be eligible to receive a bonus
under the Plan if (i) he or she is not employed in good standing by the Company
on the bonus payment date, is not classified by the Company as an employee in
its payroll records, or otherwise does not satisfy all of the foregoing
eligibility requirements to be a Plan Participant; (ii) he or she has competed
with the Company’s business during employment with the Company or made plans to
compete with such business following termination of employment; or (iii) he or
she has breached any agreement with or other obligation to the Company or any
Company policy.

 

  4) Plan Termination or Amendment. The Plan will be in effect until such date
as it may be terminated in the sole discretion of the Company. No notice of Plan
termination is necessary. The Company also reserves the right to implement a new
incentive bonus plan or renew this Plan for future periods. Any such action
shall be approved by the Compensation Committee of the Board of Directors of the
Company (the “Compensation Committee”), which shall consist solely of “outside
directors” within the meaning of Section 162(m) of the Internal Revenue Code of
1986, as amended (the “Code”). The Company reserves the right to amend or
discontinue this Plan at any time. The Plan may only be amended by resolution
duly adopted by the Compensation Committee. Participation in this Plan is not a
guarantee of receipt of any bonus or LTI Award hereunder, or of participation in
future Company incentive plans.

 

  5) Employment Agreements. To the extent that a Participant is subject to an
employment, severance protection or similar agreement that provides specific
rules regarding the payment or vesting of annual bonuses or equity awards that
are more favorable to the Participant than the rules specified herein, the
employment, severance protection or similar agreement shall control in such
circumstances.

 

  6) Discretionary Adjustments.

 

  (a) The provisions of Sections B and C below of this Part I are guidelines
only. Notwithstanding those sections or any other provisions of this Plan, any
bonus targets, percentages, awards, payment amounts or other bonus-related
provisions (except for the deadline of March 15 of the year following the Plan
Year for bonus payments, if any) may be modified at any time, in whole or in
part, in the Company’s discretion (including without limitation by reducing
target bonus percentages or bonus payments otherwise payable under the Plan),
subject to the approval of the Compensation Committee (provided that no such
adjustment shall cause any amount payable hereunder that is intended to qualify
as performance-based compensation under Section 162(m) of the Code to so
qualify).

 

2



--------------------------------------------------------------------------------

  (b) The Compensation Committee may reduce the amount of any Participant’s
bonus or award hereunder for such reasons as determined by the Compensation
Committee in its sole discretion. However, the Committee may not increase any
such bonus or award for any “covered employee” (within the meaning of
Section 162(m) of the Code) to the extent that such increase would cause any
portion of the award or bonus to fail to constitute “performance-based
compensation” within the meaning of Section 162(m) of the Code.

 

B. CASH BONUS AWARDS

 

  1) Bonus Award Composition and Performance Goals. The intent of the Plan is to
motivate Participants to achieve specified goals of the Company by rewarding for
annual Company performance, as well as for maintenance of positive growth trends
in the Company’s business throughout the year, and (to the extent permitted by
Section 162(m) of the Code) for individual performance.

No later than 90 days after the beginning of the applicable Plan Year, the
Compensation Committee shall determine the Performance Goals, a Participant’s
target bonus if such Performance Goals are satisfied, the maximum bonus
potentially payable to the Participant, and the bonus payable to the Participant
at each level of achievement of the Performance Goals. The Performance Goals
shall be specified by the Compensation Committee by reference to one or more of
the following objectively determinable factors, either individually,
alternatively or in any combination, applied to either the Company as a whole or
to a business unit, subsidiary, division, or profit center, either individually,
alternatively or in any combination, on an absolute basis or relative to a
pre-established target, to previous years’ results or to a designated comparison
group, as selected by the Compensation Committee: (i) net earnings or earnings
per share (including earnings before interest, taxes, depreciation and/or
amortization and other generally accepted measures of earnings), (ii) income,
net income or operating income, (iii) revenues, (iv) net sales, (v) return on
sales, (vi) return on equity, (vii) return on capital (including return on total
capital or return on invested capital), (viii) return on assets or net assets,
(ix) economic value added measurements, (x) return on invested capital,
(xi) return on operating revenue, (xii) cash flow (before or after dividends),
(xiii) stock price, (xiv) market capitalization, (xv) economic value added,
(xvi) debt leverage (debt to capital), (xvii) operating profit or net operating
profit, (xviii) operating margin or profit margin, (xix) cash from operations,
(xx) market share, (xxi) product development or release schedules, (xxii) new
product innovation, (xxiii) cost management, (xxiv) customer service, or
(xxiv) for individuals who are not “covered employees” within the meaning of
Section 162(m) of the Code, such other Performance Goals as determined by the
Compensation Committee.

 

3



--------------------------------------------------------------------------------

To the extent consistent with Section 162(m) of the Code, the Compensation
Committee (i) will appropriately adjust any evaluation of performance under any
Performance Goal to eliminate the effects of charges for restructurings,
discontinued operations, extraordinary items and all items of gain, loss or
expense determined to be extraordinary or unusual in nature or related to the
disposal of a segment of a business or related to a change in accounting
principle, all as determined in accordance with standards established by opinion
No. 30 of the Accounting Principles Board (APB Opinion No. 30) or other
applicable or successor accounting provisions, as well as the cumulative effect
of accounting changes, in each case as determined in accordance with generally
accepted accounting principles or identified in the Company’s financial
statements or notes to the financial statements, and (ii) may appropriately
adjust any evaluation of performance under a Performance Goal to exclude any of
the following events that occurs during a performance period: (a) asset
write-downs, (b) litigation, claims, judgments or settlements, (c) the effect of
changes in tax law or other such laws or provisions affecting reported results,
and (d) accruals of any amounts for payment under the Plan or any other
compensation arrangement maintained by the Company.

The bonus for each eligible Participant for a Plan Year or part thereof shall be
determined on the basis of the target bonus, Performance Goals and other
criteria established by the Compensation Committee pursuant hereto. The
Compensation Committee shall determine, and shall certify in writing prior to
payment of any bonus, that the actual performance for the Plan Year or part
thereof satisfied the Performance Goals established by the Compensation
Committee for the period. Approved minutes of the Committee shall constitute
sufficient written certification for this purpose.

 

  2) Partial Year Eligibility. All potential payout amounts in the table above
are based on the assumption that an employee was employed with DigitalGlobe on
or preceding January 1, of the Plan Year and was a Participant as of that date.
Bonus calculations for employees hired after January 1 of the Plan Year, or who
otherwise become Participants after that date, or who cease being Participants
at some point during the Plan Year after January 1 of such Plan Year, will be
reflective of the Base Salary earnings for the applicable duration of employment
in the Plan Year during which the employee is a Participant.

 

  3) Bonus Payment. Any bonus that becomes payable under this Plan to a
Participant will be paid no later than March 15 of the year following the Plan
Year to which the bonus relates.

 

C. LONG TERM INCENTIVES

In addition to the cash bonus provided for above, Participants in this Plan are
eligible for Long Term Incentive awards (“LTI Awards”). While the granting,
amount (if any) and other terms and conditions of LTI Awards remain
discretionary, the Company’s general intent is as follows:

 

  1) Scope. The Company’s present intention is to make an LTI Award following a
Plan Year to each Participant who, in the Company’s judgment, achieves
satisfactory overall performance during such Plan Year.

 

4



--------------------------------------------------------------------------------

  2) Annual Target Value and Composition. The value of any Participant’s LTI
Award target depends on his or her target award determined by the Compensation
Committee in its discretion and will be communicated separately to such
Participant. The mix of the allocation of awards hereunder between cash and
equity awards shall be determined by the Compensation Committee in its
discretion. The Company reserves the right in its discretion to grant other
values, forms or compositions of LTI Awards. Any LTI Award granted to a given
Participant pursuant to some other plan or program of the Company will also be
governed by the terms and conditions of such plan or program (including without
limitation, as applicable, the DigitalGlobe, Inc. 2007 Employee Stock Option
Plan) and any applicable award agreement or notice, each as in effect or amended
from time to time in the Company’s discretion (collectively, the “Award
Documentation”). All LTI Awards are subject to approval by the Compensation
Committee. The granting of an LTI Award hereunder to any given Participant does
not entitle any other Participant(s) to an LTI Award, regardless of whether such
other Participant(s) receive any cash bonus under this Plan.

 

  3) Grant Date. Any LTI Award that the Company elects to grant to a given
Participant under this Plan for a Plan Year will be granted at such time as
determined by the Committee, but in general no later than March 15 of the year
following the Plan Year to which the LTI Award relates.

 

  4) Vesting. Unless otherwise determined by the Compensation Committee in its
discretion, any LTI Award granted hereunder shall be eligible to vest in four
equal successive increments on each of the first four successive annual
anniversaries of the grant date of the award (i.e., 25% will be eligible to vest
on the first anniversary of the grant date, and another 25% on each of the
second, third and fourth anniversaries of the grant date). Unless otherwise
stated in the Award Documentation for a given LTI Award, a Participant must be
actively employed on a given vesting date in order to be eligible for his or her
LTI Award (or any applicable portion thereof) to vest, and any unvested LTI
Award (or portion thereof) as of a Participant’s separation from employment
shall be null and void. Other terms and conditions of the LTI Award, such as any
provisions for accelerated vesting (if any) upon certain instances of separation
from employment or other circumstances, shall be set forth in the applicable
Award Documentation for such LTI Award.

 

  5) Performance Share Units. In addition to the normal LTI awards granted
above, Compensation Committee may also grant Performance Share Units (PSUs) with
respect to all or a portion of the annual LTI Award value. These PSUs are
equivalent in value to one (1) share of common stock, will vest over a 3-year
performance period, and can increase or decrease in value based on achievement
against the predetermined Performance Goals established by the Compensation
Committee. The procedural rules with respect to the establishment, adjustment
and certification of the achievement of Performance Goals hereunder shall be the
same as those with respect to cash bonuses outlined above.

 

5



--------------------------------------------------------------------------------

PART II. MISCELLANEOUS

 

A. PLAN ADMINISTRATION

The Compensation Committee is responsible for the administration and management
of the Plan and shall have all powers and duties necessary to fulfill its
responsibilities including, but not limited to, the discretion to interpret and
apply the Plan and to determine all questions relating to eligibility for
benefits. The Compensation Committee may in its discretion, at any time and from
time to time, delegate any and all of its authority and responsibilities under
the Plan to such person(s) or committee(s) as the Compensation Committee may
designate, and may terminate or change any such delegation made, in whole or in
part, at any time and from time to time. The Compensation Committee and its
delegates shall have the discretion to interpret or construe ambiguous, unclear,
or implied (but omitted) terms in any fashion they deem to be appropriate in
their sole and absolute discretion, and to make any findings of fact needed in
the administration of the Plan. All determinations of the Compensation Committee
or its delegate shall be binding on all persons if taken in good faith.

 

B. ENTIRE STATEMENT

The Plan, including all documentation referred to herein, is a complete and
exclusive statement of the Plan’s terms. This Plan supersedes all prior
communications, oral or written, concerning this subject matter. Any provision
of the Plan that is prohibited or unenforceable in any jurisdiction shall, as to
such jurisdiction, be ineffective only to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

C. NO EMPLOYMENT AGREEMENT

This Plan is not to be construed as an employment agreement and in no way limits
the right of the Company to terminate the employment of any Participant at any
time, with or without cause or advance notice. Each Participant’s employment
with the Company is, and continues to be, “at-will” with either party having the
right to terminate the employment relationship at any time, with or without
cause or advance notice. By participating in the Plan, each Participant
acknowledges his or her at-will employment status and that such at-will status
only may be changed by a written agreement signed by the Participant and the
Company’s CEO. Except to the extent governed by federal law, the Plan is
governed by the laws of the State of Colorado, excluding choice of law
principles.

 

D. ISSUE RESOLUTION

In the event that there is a dispute between the Company and a Participant
arising under or relating to this Plan, including but not limited to any dispute
over any compensation alleged to be due, further including, but not limited to,
disputes concerning the Participant’s bonus or LTI Award (or lack thereof), the
Participant will promptly bring such dispute to the attention of the

 

6



--------------------------------------------------------------------------------

Company’s General Counsel or VP Human Resources. The Participant and the Company
shall use their commercially reasonable efforts to resolve any such dispute on
an informal basis. In the event the dispute cannot be resolved informally, the
Participant and the Company agree to resolve the dispute exclusively through
binding arbitration in Longmont, Colorado (or in such other place to which the
parties agree) before a single arbitrator in accordance with the JAMS Employment
Arbitration Rules and Procedures (as in effect or amended from time to time),
except as set forth below, and in accordance with the laws of the State of
Colorado. Each party will pay their own costs associated with such arbitration,
including, but not limited to, cost of legal counsel. The arbitrator shall have
no power to modify the provisions of this Plan, or to make an award or impose a
remedy that is not available to a court of general jurisdiction sitting in
Denver, Colorado or that was not requested by a party to the dispute, and the
jurisdiction of the arbitrator is limited accordingly. The arbitrator’s decision
or award shall be final and binding, and judgment thereupon may be entered in
any Colorado or other court having jurisdiction thereof. Notwithstanding the
foregoing: (i) either party may in such party’s respective discretion seek
temporary or preliminary injunctive relief in any court of competent
jurisdiction in order to preserve the status quo or avoid irreparable harm
pending arbitration; and (ii) if and to the extent required by Section 8116 of
the 2010 Department of Defense Appropriations Act, Pub. L. No. 111-118, 123
Stat. 2409 (2009), the provisions of this Section II.D shall not apply to or be
enforced by the Company with respect to any claim by a Participant under Title
VII of the Civil Rights Act of 1964, as amended, or any tort claim by a
Participant related to or arising out of sexual assault or harassment, including
all such claims for assault and battery, intentional infliction of emotional
distress, false imprisonment, or negligent hiring, supervision, or retention.

 

E. TAX WITHHOLDING

The Company may withhold from any payments made under this Plan all applicable
taxes and other withholdings including, but not limited to, Federal, state and
local income, employment and social insurance taxes, as it determines are
required or permitted by law. All amounts paid to Participants under this Plan
will be treated as compensation, and each Participant agrees to such treatment
by accepting a payment under the Plan. The Company cannot guarantee the tax
treatment of any payments under the Plan and each Participant agrees that he or
she, and not the Company, shall be liable for any excise taxes, penalties, or
interest imposed on the Participant.

 

F. SECTION 409A

This Plan is not intended to provide “nonqualified deferred compensation” within
the meaning of Section 409A of the Code (“Section 409A”), and shall be
administered and interpreted in accordance with such intent. The payment(s), if
any, made under this Plan to any Participant are intended to be exempt from
Section 409A to the maximum extent possible as short-term deferrals pursuant to
Treasury regulation section 1.409A-1(b)(4). Notwithstanding the foregoing, under
no circumstances shall the Company be responsible for any taxes, penalties,
interest or other losses or expenses incurred by a Participant due to any
noncompliance with Section 409A.

 

7



--------------------------------------------------------------------------------

G. SOURCE OF PLAN ASSETS

The Plan shall be unfunded. Payments under the Plan shall be made from the
general assets of the Company. To the extent any Participants have any right to
payments under the Plan, such Participants shall be general unsecured creditors
of the Company. No Participant shall have any right, title, claim or interest in
or with respect to any specific assets of the Company or any of its affiliates
in connection with the Participant’s participation in the Plan.

 

8